By the court.

It is very clear that in this case, we can only affirm or quash the proceedings of the court below ; of course a writ of error does not lie. But it is said that as the record Is now before us, we may proceed to quash the proceedings. This is undoubtedly true; but we see no reason why we should give any countenance whatever to an irregularity of this kind. It is true that when the distinction between a writ of error, and a certiorari, was first taken by the supreme court of Massachusetts, they sometimes proceeded to quash proceedings, which were irregularly before them on a writ of error. This was without doubt very proper upon a sudden change of practice, but is now no longer done there. In this state, the distinction between a writ of error and a certiorari, is now very well understood; there is therefore no ground for such an indulgence.

Writ of trror quashed.